department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc corp b03 tl-n-2210-99 uilc internal_revenue_service national_office field_service_advice memorandum for from richard e coss assistant to the branch chief cc corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination in accordance with sec_6110 of the internal_revenue_code this field_service_advice should not be cited as precedent legend taxpayer sub a year year date date date date date date a date date tl-n-2210-99 b c d e f g h i citation citation issues whether any part of the amount_paid by taxpayer in redemption of its stock can be deducted as an ordinary and necessary business_expense under sec_162 specifically whether any part of the amount_paid by taxpayer of the judgment against its directors shareholders can be deducted as an ordinary and necessary business_expense under sec_162 a if any part of the amount_paid can be deducted as an ordinary and necessary business_expense how should the amount be determined whether any part of the amount_paid by taxpayer in redemption of its stock can be deducted as interest under sec_163 specifically whether any amount_paid by taxpayer for the interest on the judgment against its directors shareholders can be deducted as an ordinary and necessary business_expense under sec_162 a if any part of the amount_paid can be deducted as interest how should the amount be determined whether fees costs and other expenditures related to the redemption and bankruptcies can be deducted as ordinary and necessary business_expenses under sec_162 specifically whether any amount_paid by taxpayer of the legal fees that the directors shareholders incurred in the initial litigation or the bankruptcy proceedings can be deducted as an ordinary and necessary business_expense under sec_162 tl-n-2210-99 conclusions to the extent that payment by taxpayer of the judgment against the directors shareholders was for taxpayer to acquire its own stock the payment is not a deductible business_expense how much of the payment was to acquire its own stock is a question of fact whether the remainder if any of the payment was deductible as an ordinary and necessary business_expense depends on a factual determination as to whether taxpayer reasonably believed that it may have been liable to indemnify the directors shareholders for the judgment the answer to this issue is the same as the answer to the first issue if it is determined that a portion of the payment of the judgment amount is a deductible business_expense because taxpayer reasonably believed that it was liable then a portion of the interest is deductible as a business_expense the interest would be allocated in the same manner and proportion that the judgment amount is allocated the answer to this issue follows from the answer to the first issue how much of the legal expenses are deductible as an ordinary and necessary business_expense depends on how much of the payment by taxpayer of the judgment is an ordinary and necessary business_expense how much of the payment for legal expenses that can be allocated to the portion of the judgment that is an ordinary and necessary business_expense is a factual question facts taxpayer is a domestic_corporation and the common parent of an affiliated_group that files a consolidated federal_income_tax return with sub and other corporations prior to the redemption described below taxpayer was owned by a and individual and a’s children the redemption arose out of litigation between two factions of the family for control of the company in year a and certain members of a’s family who supported him the plaintiffs brought suit and sought relief both individually and derivatively on behalf of taxpayer the plaintiffs sued certain other family members and certain other individuals who also served as members of taxpayer's board_of directors collectively the defendants taxpayer was a named defendant for the purpose of enforcing equitable relief the 1the plaintiffs named in the suit were the family members and certain holding corporations formed for estate_planning purposes and through which they asserted to be beneficial owners of taxpayer stock they brought suit in their capacity as shareholders tl-n-2210-99 plaintiffs asserted multiple causes of action and sought various remedies as follows cause of action remedy sought count one breach of fiduciary duty by officers directors and controlling shareholder equitable relief in the form of a judgment restraining and enjoining certain actions count two wrongful exclusion from board_of directors count three breach of fiduciary duty to taxpayer derivative suit declaratory_judgment establishing the status of certain individual plaintiffs as duly elected members of the board_of directors damages imposition of a constructive trust and injunctive relief count four breach of contract and covenant of good_faith and fair dealing damages and other relief as is just and equitable to restore the parties to the status quo the case proceeded for many years the initial focus of the plaintiffs was to regain control of taxpayer however the causes of action seeking injunctive and declaratory relief were eventually dismissed and taxpayer was dismissed as a defendant in year the defendants moved for summary_judgment on the remaining causes of action they argued that the plaintiffs failed to present a legally cognizable theory of damages plaintiffs asserted a theory which sought damages for the full value of their stock and at the same time allowed them to retain their stock in response to the motion the trial_court ruled that prior to submitting the case to the jury the plaintiffs would have to elect to either surrender their taxpayer common_stock or dismiss their lawsuit and continue to be shareholders at the conclusion of the trial the plaintiffs elected to surrender their taxpayer stock this development of the case has been summarized as follows the state court perhaps in an effort to reduce the opportunity for further feuding ruled during the trial that if the plaintiffs prevailed and were awarded damages on their worthless_stock theory there would be a double recovery inherent in permitting the plaintiffs to collect money damages and to retain their stock hence before allowing the case to go to the jury the state court made the plaintiffs choose between either dismissing the case and retaining their stock or surrendering their stock upon payment of an amount to be determined tl-n-2210-99 by the jury the plaintiffs chose the latter option agreed that surrender of stock would be a condition of a money judgment and presented their case to the jury citation the jury rendered a verdict and determined that members of the board_of directors had breached their fiduciary duty to the plaintiffs and that the breach had virtually eliminated the value of the plaintiffs' stock the jury determined that the year value of the plaintiffs' stock was dollar_figurea per share and the year value was only dollar_figureb per share this would have resulted in a damage verdict of approximately dollar_figurec on remittitur the award was reduced to dollar_figured per share on date the trial_court entered its judgment on special verdict and remittitur it granted plaintiffs judgment in the amount of dollar_figuree f shares times dollar_figured per share plus interest per annum accruing from date it further provided that upon payment of the judgment together with interest and accrued costs all of the plaintiffs stock would be transferred to defendants or their designees the judgment amounted to a judicially forced sale of the stock at its year value on the same day the judgment was entered the judgment defendants commenced chapter bankruptcy cases they filed chapter plans which proposed to pay the judgment in full but without payment of any interest accruing after the bankruptcy petition date the plans further proposed that taxpayer would make the payment and in return receive the plaintiffs' stock the bankruptcy court denied confirmation of the plans because among other reasons they provided for transfer of stock without payment of interest accruing after commencement of the bankruptcy cases the parties then agreed to modified plans which placed the disputed interest in escrow to be resolved through separate litigation this allowed the modified plans to be confirmed without waiting for a result from appellate courts on whether the bankruptcy court was correct in analyzing the interest issue the bankruptcy and appellate courts struggled with how to characterize the judgment typically money judgments for damages can be satisfied in a chapter case without payment of postpetition interest that appears to be one of the objects in commencing the bankruptcy cases on the other hand a chapter debtor can only enforce the rights of an executory_contract by fulfilling the obligations associated with it the bankruptcy court and the appellate courts which later affirmed it treated the judgment as a judicially-ordered right to this was described by taxpayer as an action which it took pursuant to either its right_of_first_refusal under its bylaws or in the pursuit of a corporate opportunity tl-n-2210-99 acquire property for a pre-arranged price or a judicially prescribed sale of stock rather than a money judgment for damages pursuant to the modified plans and escrow arrangement taxpayer satisfied the judgment with postpetition interest and received a transfer of plaintiffs' stock the payments and transfers occurred between date and date taxpayer also funded all of the fees and costs incurred by the individual defendants in connection with their bankruptcy cases on its returns taxpayer treated the payments as a redemption to the extent of dollar_figureg per share4 and deducted the balance as an ordinary and necessary business_expense it also deducted all of the interest_paid and all of the costs of the chapter bankruptcy cases this request for field_service_advice concerns the treatment of these payments on taxpayer’s consolidated_returns for the tax years ended date and date taxpayer has argued that this case simply presents an allocation issue how much of the payment should be treated as redemption_costs nondeductible under sec_162 and how much should be treated as the payment of ordinary and necessary business_expenses deductible under sec_162 it argues that most of the payment is properly deductible as a business_expense incurred in performing its obligation under the indemnification agreement to satisfy the money judgment entered against the defendants area counsel’s position you would like to assert as your primary position that the entire transaction should be treated as a redemption the expense of which is nondeductible under sec_162 and as a secondary position you would assert that even if an allocation is called for little or no amount should be allocated to expenses deductible under sec_162 since the stock had a value at the time of the redemption at least as much as the amount of the judgment 3citation 4apparently this was the price used in esop purchases in year 5on date one of the director defendants sold stock to the taxpayer at dollar_figureh per share on date taxpayer sold stock under a public offering at dollar_figurei per share tl-n-2210-99 law and analysis i sec_162 the first question to be decided is to what extent can taxpayer deduct costs associated with its redemption of its stock pursuant to a court order generally no deduction shall be allowed under chapter of the code for any amount_paid by a corporation in connection with the reacquisition of its stock or of the stock of any related_person see sec_162 sec_162 states that no deduction is allowed for any amount_paid or incurred by a corporation in connection with a redemption of its stock deductions for legal accounting and brokerage fees in connection with a redemption are not permitted sec_162 states that sec_162 does not apply to deductions allowable under sec_163 relating to interest or under sec_561 relating to the dividends_paid deduction or redemptions for regulated_investment_companies the legislative_history states while the phrase in connection with a redemption was intended to be construed broadly congress did not intend the provision to deny a deduction for otherwise deductible amounts paid in a transaction that has no nexus with the redemption other than being proximate in time or arising out of the same general circumstances for example if a corporation redeems a departing employee's stock and makes a payment to the employee in discharge of the corporation's obligations under an employment contract the payment in discharge of the contractual obligation is not subject_to disallowance under this provision staff of the joint_committee on taxation cong 1st sess date pincite the courts have long attempted to answer a question relevant to whether an amount_paid by a corporation is in connection with a redemption the courts have looked at what the shareholder s have received and asked whether money or an item of property distributed to a shareholder is part of the redemption price of the 6the small_business job protection act of amended sec_162 to provide that the rules of sec_162 apply to any acquisition of its stock by a corporation or by a party that has a relationship to the corporation described in sec_465 which applies a more than percent test in certain cases p_l_104-188 p legal fees for tax_advice pursuant to a stock_redemption were not deductible prior to the enactment of sec_162 revrul_67_125 1967_2_cb_31 tl-n-2210-99 stock the courts have treated this question as a question of fact merely because items of property are transferred to a shareholder simultaneously with a redemption of its stock does not mean that the property will be treated as part of the redemption exchange the courts allocate the payment to the different elements to which the payment relates the intention of the parties prevail in the instant case it is the intention of the court in entering its judgment which will prevail it must be determined how much of the court’s judgment was intended to be allocated to the price of the stock redeemed and how much if any was intended to be allocated to interest or some other cost wilkin v commissioner t c memo addressed whether the cash_surrender_value of a life_insurance_policy on the officer-shareholder's life was intended as part payment for the shareholder's stock the corporation had assigned the policy to him during the period it was redeeming his stock the court found on the facts that the cash_surrender_value was not intended as payment for the stock whether the distribution was taxable to the shareholder as a dividend or as compensation was not determined by the court in 29_tc_818 aff’d per curium 267_f2d_403 2nd cir cert_denied 361_us_822 a special death_benefit was paid_by the corporation to a deceased employee's widow this amount was in addition to the price set in the employee_stock_purchase_plan to reacquire the employee's stock from his estate the death_benefit was held part of the price paid for the stock and nondeductible to the corporation the special death_benefit was payable over five redemption years and was measured by the dividends_paid on a number of shares equal to the number redeemed frequently stock of departing employees is redeemed when the employee had an employment contract some part of the distribution to the employee may be in settlement of his contract right s courts have had to determine whether part of the property received by the redeeming shareholder should be allocated to the employment contract in coca cola v commissioner 359_f2d_913 8th cir aff’g t c memo s bleckman and sons inc v commissioner f 2d 2nd cir aff’g per curium t c memo and scull v commissioner t c memo the courts refused to allocate any portion of the redemption proceeds to the simultaneous termination of the employment contract by contrast in 447_f2d_1074 9th cir the court did allocate the proceeds received by the deceased shareholder-employee’s estate between the redemption price of the stock and additional compensation_for the decedent's past services the dollar_figure death payment by the corporation to the shareholder's estate was held to be dollar_figure for redemption of the stock and dollar_figure as additional compensation_for decedent's past services a key finding by the court appears to be that the fair_market_value of the stock redeemed was only dollar_figure the service had estimated the fair_market_value tl-n-2210-99 of the stock at dollar_figure and argued that the entire payment was attributable to the redemption in royal arrow company v commissioner t c memo the corporation agreed to retain the redeemed shareholder as a consultant for years at dollar_figure a year the consulting fee was found to be separate from the redemption price for the stock where the court found that the corporation otherwise paid fair_market_value for the stock the court said it was irrelevant that the consulting agreement was the inducement to get the shareholder to redeem his stock in thermoclad company v commissioner t c memo the redeeming shareholder had been one of two equal owners of the corporation when a dispute arose it was agreed that one of the shareholders would be redeemed out at a price of dollar_figure a redemption at that price would have put a deficit in the company's capital_account however it was agreed that the shareholder would have his stock redeemed for dollar_figure and he entered into a two year consulting agreement in which he would be paid dollar_figure in the first year and dollar_figure in the second year the court found that despite the consulting agreement the shareholder was prohibited from entering the company's premises and that no consulting was ever done under the contract the court found that the parties never intended any consulting relationship to exist that they only recast the agreement because of the potential deficit in the company's capital_account in allocating the property received to the redemption or the other competing elements the price of the stock being redeemed is a key factor in lewis and taylor inc and royal arrow company money and or property received was first allocated to the fair_market_value of the stock received before it was allocated to any other source likewise in this case the amounts paid_by taxpayer first should be allocated to the fair_market_value of the stock received it appears that the intention of the court was to facilitate a forced sale of the stock and the judgment was its best effort to enforce a fair price for the stock the post judgment interest could also be found to be part of the sale price of the stock if that was the court's intention ii sec_162 under the indemnification agreement taxpayer is stepping into the shoes of the defendants director shareholders and paying the judgment if the indemnification agreement is invalid the taxpayer’s payment of the defendant’s expenses may be dividends to the defendants and thus not deductible by the taxpayer corporation we will not address the tax effects to the individual defendants as we understand that their tax years are closed lastly if the indemnification agreement is not a valid exercise of corporate power taxpayer's ability to claim a deduction will be limited for additional reasons discussed in section ii herein tl-n-2210-99 issue taxpayer treated part of the amount that it paid for the judgment against the defendants as payment for a redemption of plaintiffs’ stock and part of that amount as a business_expense that is deductible under sec_162 the analysis in this section ii concerns the treatment of the amount of the payment if any that would not be treated as a payment for the redemption of plaintiffs’ stock but would be treated as an award of damages paid_by taxpayer in excess of the amount_paid to redeem the plaintiffs' stock sec_162 provides that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business here taxpayer was not paying a damages award against itself rather it was paying a damage award against its directors shareholders the defendants this raises the question of whether such a payment is an ordinary and necessary business_expense of taxpayer sec_1_162-1 of the income_tax regulations provides that business_expenses deductible from gross_income include the ordinary and necessary expenditure directly connected with or pertaining to the taxpayer's trade_or_business except items which are used as a basis for a deduction or a credit under provision of law other than sec_162 costs of acquiring a capital_asset including costs of litigation are not deductible see 49_tc_377 aff’d 410_f2d_313 8th cir aff’d 397_us_572 in woodward the majority shareholders wanted to renew and extend the existence of a corporation under state law they had to buy out the stock of the dissenting shareholder the court ruled that the expenses of litigation over the value of the dissenter's stock were non-deductible capital expenditures see 58_tc_931 a payment is not deductible as an ordinary and necessary business_expense if there was no obligation to make the payment see independent oil co v commissioner t c memo a payment of someone else's obligation that the payer is not obligated to pay is not deductible 32_bta_697 in fortv-four cigar co 2_bta_1156 a corporation could not deduct as business_expenses payments that it made to settle disagreements between the president who was the principal_shareholder and his relatives the court in forty-four cigar co found that the transactions amounted 9to the extent the payment by taxpayer is on behalf of the defendant s it would be a dividend to the defendant s and nondeductible by taxpayer tl-n-2210-99 to a withdrawal of corporate assets and their use for the personal benefit of the president a payment of a judgment against an employee is not deductible if the employee was not acting within the scope of his employment see 22_bta_754 corporation paid judgment against its president even if a payment of someone else's debt somehow helps the payer's business such as by improving the payer's reputation and good will the payment may not be an ordinary business_expense that is deductible under sec_162 see 290_us_111 74_f2d_453 10th cir such a payment would instead be a capital outlay see welch v helvering on the other hand payments to preserve a business's goodwill and protect its reputation may be deductible as an ordinary and necessary business_expense under sec_162 see revrul_76_203 1976_1_cb_45 revrul_73_226 1973_1_cb_62 139_f2d_242 2d cir 27_tc_464 acq c b 7_tc_779 acq 1946_2_cb_5 a difference between these cases and the cases described in the preceding paragraph is that these cases involve an existing business making the payments to preserve good will while welch v helvering and wallingford involve a new business that was started by someone who was affiliated with an earlier business that had unpaid obligations see dunn mccarthv pincite on the facts the case welch v helvering is plainly distinguishable from the case at bar welch made a capital outlay to acquire good will for a new business in the present case the payment was an outlay to retain an existing good will that is to prevent loss of earnings that might result from destroying such good will by failing to recognize the company's moral obligation however such payments are deductible only to the extent that they are integral to the taxpayer's business see thompson v commissioner t c memo similarly in 10_tc_73 acq c b a corporation instructed one of its officers to settle a claim by an association against that officer even though the officer denied any wrongdoing the corporation did this to prevent damage to its reputation that would materially affect its business the corporation reimbursed the payment that the officer made to the association the court held that the payment by the corporation was an ordinary and necessary business_expense a corporation can deduct under sec_162 a payment that it made to indemnify an affiliate if it reasonably believed that it might be held legally liable to make such a payment 37_tc_845 acq 1962_2_cb_5 in old town corp james h mcgraw jr decided to acquire a majority of the tl-n-2210-99 voting_stock of the petitioner during this period he also had discussions with charles roberts about employing roberts as president of the petitioner if mcgraw acquired the majority of the voting_stock after mcgraw acquired the stock roberts was made the president but the board removed him as president shortly after that roberts sued the petitioner and mcgraw for fraud and breach of contract roberts sought dollar_figure in damages from mcgraw and dollar_figure in damages from the petitioner old town corp pincite mcgraw sent a letter to the petitioner stating it is my view that all my activities with respect to the roberts matter were for the corporation and in the corporate interest accordingly this letter will serve to advise you that i reserve the right to claim reimbursement from you for any liability in the roberts action old town corp pincite deletion and brackets in original the petitioner's general counsel sent a memorandum to each director of petitioner which stated in part the corporation's general counsel have advised that mr mcgraw's claim for reimbursement against the corporation should be regarded as having substance without attempting at this time to predict the outcome of an assertion of such claim they advise further that it would not in their opinion constitute waste or mismanagement but would be a valid and lawful exercise of their powers for the board_of directors of the corporation as a matter of business judgment to effect a settlement of the action including the claims against mr mcgraw out of its own funds they point out that such a settlement would eliminate the risk that the corporation's possible liability to mr mcgraw on his claim for reimbursement would be measured by the amount of a possible jury verdict against mr mcgraw greatly exceeding the portion of the settlement amount that could be considered applicable to the settlement of roberts' claims against mr mcgraw they point out further that settlement will save further legal expense and the time and effort of senior officers of the company avoid public litigation of a personal matter and avert possible future controversy and incident expense in connection with any claim of mr mcgraw for reimbursement old town corp pincite the petitioner paid dollar_figure to roberts to settle his claim and also assumed all of the legal expenses of defending the suit the petitioner on its tax_return claimed a deduction of dollar_figure for settlement of litigation plus related expenses the service determined that dollar_figure of the payment was attributable to the claims against mcgraw and disallowed that portion of the claimed deduction on the ground that the amount did not constitute an ordinary and necessary business_expense under sec_162 tl-n-2210-99 the court in old town corp pincite held that the payment was an ordinary and necessary business_expense of the petitioner under sec_162 the court treated the issue of whether the payment was an ordinary_and_necessary_expense as a question of fact old town corp pincite on the one hand the court reasoned that i n the usual situation where a taxpayer compromises a legal claim of an adverse_party and incurs legal expenses in connection with it the courts are slow to override petitioner's judgment as to the necessity of incurring the expenses old town corp pincite the court also pointed out that on the other hand a payment is not necessary without an obligation or business_purpose old town corp pincite the court in old town corp pincite used three tests enumerated in 142_f2d_795 2d cir the first test was whether the petitioner was entirely confident that any suit which mcgraw would institute would not succeed the second test was whether the payments were made for the purpose of avoiding the damages or liability that might have resulted from a suit by mcgraw the third test was whether the belief held by the petitioner concerning the validity of mcgraw's claim was justified so far that a reasonable person would have thought that the settlement for mcgraw would be necessary the court noted that one of the tests of determining necessity is not whether petitioner was justified in believing there existed sufficient exposure to liability in order to justify believing that the compromise was necessary old town corp pincite the court stated that it knew of no requirement that there must be a legal_obligation to make an expenditure before it can qualify as a necessary legal expense old town corp pincite the court further stated a taxpayer acting in good_faith with the intention of compromising a potential claim which he reasonably believes has substance should not be denied a business deduction even if the facts indicate that it was unnecessary to pay the settlement old town corp pincite as a preliminary matter the issue of whether taxpayer can deduct part or all of the damages award as an ordinary and necessary business_expense under sec_162 depends on whether part or all of the payment for damages by taxpayer was a payment by taxpayer to reacquire its own stock to the extent that it was the payment would be nondeductible under sec_162 any remaining portion of the payment that is not characterized as being spent for taxpayer to reacquire its own stock normally would not be deductible by taxpayer since the payment was made for an obligation of the defendants shareholders directors and not of taxpayerdollar_figure independent oil co however if as in old town corp taxpayer reasonably believed that it may have been held liable this would constitute a dividend to the defendant s and would be nondeductible to taxpayer tl-n-2210-99 to indemnify the defendants shareholders directors for the judgment the payment would have been an ordinary and necessary business_expense and thus deductible in the present case taxpayer argues that it was legally obligated to indemnify the defendants whether taxpayer reasonably believed that it may have been held legally liable is a factual question the answer to which depends on interpretation of state corporate law and the facts and circumstances of the case also as in old town corp the payment may have been an ordinary and necessary business_expense of taxpayer if taxpayer made a reasonable decision that it would be better for taxpayer to settle the matter by paying the award instead of going to the effort and expense of litigating the issue of whether it was liable to indemnify the defendants issue sec_163 provides as a general_rule that there is allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness a taxpayer may only deduct payments of interest on its own obligations see 35_tc_256 acq 1961_2_cb_3 the payment of the interest by taxpayer would not be deductible as an interest_expense under sec_163 because the interest was not on an obligation that was owed by taxpayer to the plaintiffs nevertheless as in our discussion of issue above the payment by taxpayer of the interest on the judgment would be a deductible business_expense under sec_162 if taxpayer reasonably believed that taxpayer could be held liable for indemnifying the defendants the interest payment would be allocated between the amount_paid by taxpayer to acquire its own stock which would be nondeductible because it is associated with the acquisition of a capital_asset and the amount_paid for damages which could be a deductible business_expense the amount of interest would be allocated in the same proportion that the judgment payment would be allocated this is because interest accrued at the same rate on both the portion of the award that was paid for reacquiring the stock and on the portion of the award that was paid for damages issue the answer to the issue of whether any portion of the defendants’ legal expenses related to the judgment and bankruptcies can be deducted under sec_162 follows from the first issue above as in old town corp if taxpayer reasonably to the extent it is a disguised payment for the stock itself it is nondeductible under sec_162 tl-n-2210-99 believed that it may have been held liable to indemnify the defendants for the judgment the reimbursement of the defendants’ legal expenses that relate to this portion of the judgment as opposed to any amounts that relate to the redemption would also be an ordinary and necessary business_expense of taxpayer whether the legal expenses must be treated as nondeductible expenses for acquisition of a capital_asset or as deductible business_expenses depends on the nature of the underlying claim and its resolution in the award and settlement see gilmore v 372_us_39 58_tc_931 as discussed above costs of acquiring a capital_asset including costs of litigation are not deductible see woodward v commissioner 49_tc_382 dugrenier v commissioner 58_tc_931 the tax character of legal expenses must be determined pursuant to the same principles that govern the nature of the settlement payment 59_tc_634 acq c b see 58_tc_931 372_us_39 legal expenses can be allocated between expenses paid to acquire a capital_asset and legal expenses paid for purposes that are deductible as ordinary and necessary business_expenses see eisler singer v commissioner t c memo aff’d 560_f2d_196 5th cir the allocation of legal expenses does not have to correspond to the allocation of the settlement itself see eisler the allocation is a factual issue see eisler pincite case development hazards and other considerations an alternative argument that could be made by taxpayer is that as in some of the cases cited above such as dunn mccarthy the payment may have been an ordinary and necessary business_expense if taxpayer can show that the payment was made to preserve taxpayer's reputation or good will in the present case taxpayer has not made such an argument nor do the facts as supplied reasonably demonstrate that this argument is potentially viable this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any additional questions please call cc corp b03 at sincerely tl-n-2210-99 richard e coss assistant to the branch chief branch office of associate chief_counsel corporate
